Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 25 are drawn to a non-transient computer readable medium, where the non-transient computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention. 
Applicant’s specification only mentions the non-transient computer readable medium once (see paragraph 203) in the context of the claim format without describing it could be. Thus, due to lack of clear description of non-transient computer readable medium, when given broadest reasonable interpretation, the claim can be interpreted as encompassing pure signals therefor rendering the claims as a whole non-statutory. Appropriate correction is required. Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-4, 13-14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2015/109153 (IDS submitted on 12/10/2020) in view of Sathe (US 20060241884) and further in view of Shimoshimano (US 2019007857).
Referring to claim 1, WO-2015/109153 discloses a device (FIG. 1 and first sentence of [00222]: "WTRU") comprising one or more processors ([0058], [0059], “WTRU 102. As shown in FIG. 1B, the WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122, a speaker/microphone 124, a keypad 126, a display/touchpad 128, non-removable memory 130”) configured to: 
receive from one or more transceivers (figure 30: "serving mB" and "neighbor mB". Par. 212, the serving mB may configure measurement gap to the WTRU, such that the gap is aligned with the schedule provided by the neighbor mB. The WTRU may measure the neighbor mB narrow beams with narrow receive beams and report the measurement results to the serving mB) a wireless signal that was received from two or more antennas ([0061], WTRU 102 may include any number of transmit/receive elements 122); 
determine a timing of data transmissions  within the wireless signals and determine a timing of intervals (figure 30: shaded time slots denoted "N" and "w") between beam selection protocol transmissions (figure 30: time slots denoted "D" and used for data and beam tracking) at a first frequency in the wireless signal (frequency of the serving mB shown in the pictograms of figure 30); 
measure a signal quality of a data transmission on the second frequency during the testing period (Par. 165, “A WTRU may track and measure multiple narrow beams. WTRU may track and measure multiple narrow beams for the serving cell, for example, to reduce radio link failure (RLF) events. A WTRU may search, detect, and measure wide beams from neighbor mBs. A WTRU may search, wide receive beam. The WTRU may be configured to report the event N3/N4 to the serving mB. Figure 25 and [00205]: wide receive beams b1-b4"... number of wide beams that the WTRU can support ...") for receiving the wireless signals via the two or more antennas (last sentence of [00205]: "receive beam"). 
WO-2015/109153 Is silent on determining a testing period corresponding to one interval of the intervals.
In an analogous art, Sathe discloses determine a testing period corresponding to an overlap of the one data transmission selected form the data transmission and one interval of the intervals (Par. 22, “determines the number of test to be performed in one release interval). The release interval value 120 is chosen, in one embodiment, but not limited only to that embodiment, so that the intermittently operated device to be tested is reasonably stable in the network under consideration”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of WO-2015/109153 by incorporating the teachings of Sathe so that traffic would be restricted during the testing period,. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
WO-2015/109153 Is silent on for control the one or more transmitters to change a reception frequency from the first frequency to a second frequency.
In an analogous art, Shimoshimano discloses transmitters to change a reception frequency from the first frequency to a second frequency (FIG. 12 and Par. 52, “to change the uplink frequency (reception frequency) to the frequency X (S22).”).
, to modify the invention of WO-2015/109153 by incorporating the teachings of Shimoshimano so that the most efficient frequency is used for better signal reception. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of WO-2015/109153/Sathe/Shimoshimano discloses the device of Claim 1, wherein the one data transmission is a downlink beam acquisition resource or synchronization signal (WO-2015/109153, figure 3: "SSB"; middle of paragraph atop figure 3: "... UE may want to try another RX beam to measure all SSBs in the SMTC period ...")).  
Referring to claim 3, the combination of WO-2015/109153/Sathe/Shimoshimano discloses the device of Claim 1, wherein the one interval is a Measurement Gap (WO-2015/109153, Par. 195, “measurement gap”).  
Referring to claim 4, the combination of WO-2015/109153/Sathe/Shimoshimano discloses the device of Claim 1, wherein the candidate receive-beam is a wide receive-beam (WO-2015/109153, Par. 184, wide receive beam).  
Referring to claim 13, WO-2015/109153 discloses a device (FIG. 1 and first sentence of [00222]: "WTRU") comprising one or more processors (WO-2015/109153, [0058], [0059], “WTRU 102. As shown in FIG. 1B, the WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122, a speaker/microphone 124, a keypad 126, a display/touchpad 128, non-removable memory 130”) configured to: receive from one or more transceivers (figure 30: "serving mB" and "neighbor mB". Par. 212, the serving mB may configure measurement gap to the WTRU, such that the gap is aligned with the schedule provided by the neighbor mB. The WTRU may measure the neighbor mB narrow beams with narrow receive beams and report the measurement results to the serving mB) 

determine a timing of intervals (figure 30: shaded time slots denoted "N" and "w") between beam selection protocol transmissions (figure 30: time slots denoted "D" and used for data and beam tracking) at a first frequency in the wireless signal (frequency of the serving mB shown in the pictograms of figure 30); 
measure a signal quality of a data transmission on the second frequency during the testing period (Par. 165, “A WTRU may track and measure multiple narrow beams. WTRU may track and measure multiple narrow beams for the serving cell, for example, to reduce radio link failure (RLF) events. A WTRU may search, detect, and measure wide beams from neighbor mBs. A WTRU may search, detect, and measure narrow beams from neighbor mBs”. See figure 30, fourth pictogram from the left: "Neighbor mB Wide beam measurements") using a candidate receive- beam setting (UE wide Rx beam shown in said pictogram) 
from a plurality of predefined receive-beam settings ([0209], WTRU may periodically measure the neighbors using a wide receive beam. The WTRU may be configured to report the event N3/N4 to the serving mB. Figure 25 and [00205]: wide receive beams b1-b4"... number of wide beams that the WTRU can support ...") for receiving the wireless signals via the two or more antennas (last sentence of [00205]: "receive beam"). 
WO-2015/109153 Is silent on determining a testing period corresponding to one interval of the intervals.
In an analogous art, Sathe discloses determining a testing period corresponding to one interval of the intervals (Par. 22, “determines the number of test to be performed in one release interval). The release interval value 120 is chosen, in one embodiment, but not limited only to that embodiment, so that the intermittently operated device to be tested is reasonably stable in the network under consideration”).
, to modify the invention of WO-2015/109153 by incorporating the teachings of Sathe so that traffic would be restricted during the testing period,. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
WO-2015/109153 Is silent on for control the one or more transmitters to change a reception frequency from the first frequency to a second frequency.
In an analogous art, Shimoshimano discloses transmitters to change a reception frequency from the first frequency to a second frequency (FIG. 12 and Par. 52, “to change the uplink frequency (reception frequency) to the frequency X (S22).”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of WO-2015/109153 by incorporating the teachings of Shimoshimano so that the most efficient frequency is used for better signal reception,. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 14 recites features analogous to the features of claim 1, thus, it is rejected for the same reasons as set forth above.
Claim 25 recites features analogous to the features of claim 1, thus, it is rejected for the same reasons as set forth above.
Allowable Subject Matter

Claim 5-12 and 15-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
wherein the one or more processors are further configured to compare the measured signal quality corresponding to the candidate receive-beam with a predetermined threshold, and if the signal quality of the candidate receive-beam exceeds the predetermined threshold, implementing the candidate receive bean in a remainder of the beam selection protocol”, “wherein the one or more processors are further configured to compare the signal quality corresponding to the candidate receive-beam with a measured signal quality corresponding to a receive-beam previously used in the beam selection protocol, and if the signal quality corresponding to the candidate receive-beam is greater than the signal quality corresponding to the receive-beam previously used in the beam selection protocol, implementing the candidate receive bean in a remainder of the beam selection protocol”, “wherein implementing the candidate receive- beam comprises performing a remainder of the beam selection protocol using the 4candidate receive-beam or a narrow receive-beam corresponding to a portion of the candidate receive-beam”, “wherein implementing the candidate receive- beam comprises performing a remainder of the beam selection protocol using one or more narrow receive-beams corresponding to the candidate receive-beam”, “ wherein determining the testing period comprises comparing a slot offset of the one data transmission with a slot offset of the in interval, wherein two of the two or more antennas are arranged in substantially opposite orientations, and wherein the candidate receive- beam setting is a beamforming setting corresponding to an antenna in a substantially opposite orientation to an antenna to which a most recent receive beam setting corresponds” , “wherein determining a timing of intervals between beam selection protocol transmissions in the wireless signal comprises controlling the one or more transceivers to transmit to a network a candidate slot ”, as in claims 5-12 and 15-24  along with the limitations of the intermediate and base claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/FRED A CASCA/Primary Examiner, Art Unit 2644